Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Ennett Bealon, Jr., appeals the district court’s order granting counsel’s motion to withdraw from representation after counsel’s appointment pursuant to the district court’s standing order. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Bealon, No. 7:08-cr-00038-FL-1 (E.D.N.C. May 21, 2014). We further deny Bealon’s motion to remand the case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.